DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 01/14/2021.

Status of Claims
3.	Claims 1-4, 10-12, 15-16 and 19-29 are pending in this application.

Allowable Subject Matter
4.	Claims 1-4, 10-12, 15-16 and 19-29 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a device, comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of specific operations (especially underlined) for advertisement insertion after a trick play by receiving a request from a viewer of a content stream to invoke a trick mode for rewinding to seek a new viewing location in the content stream; displaying a trick mode screen overlay for the rewinding the content stream; requesting an advertisement during the displaying of the trick mode screen overlay; retrieving content for the advertisement; receiving a second request from the viewer to resume the content stream at the new viewing location in the content stream; displaying the advertisement after receiving the second request, wherein the advertisement includes a user control that invokes purchase of a product or service offered by the advertisement; receiving and displaying confirmation of a purchase of the product or the service, wherein the purchase of the product or the service is consummated with a vendor local to the viewer; and resuming the content stream at a frame somewhat after, for rewinding, a frame at the new viewing location displayed by the trick mode screen overlay when the second request occurs…” in Independent Claim 1 to be obvious. 
	
Claim 12 directed to a non-transitory, machine-readable medium, comprising executable instructions when executed by a processor to implement the corresponding method as recited in claim 19 is also allowed.
Claim 19 directed to a corresponding method implemented by the device as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426